 
Exhibit 10.1
[UNOFFICIAL ENGLISH TRANSLATION]


Gas Station Leasing Business Contract


According to People's Republic of China Contract Law and related laws,
Xi'an  Baorun Industrial Development Co., Ltd. and Shanxi Fangwei Road Gas
Station，on an equal， mutual and equivalent paid basis, after friendly
negotiation,  have entered the following agreement in relation to leasing the
Shanxi Fangwei Road Gas Station:


First article: Contract parties


Lessor: Shanxi Fangwei Road Gas Station (hereinafter referred as Party A)
Registration address: Shanxi Fangwei Road North Section
Legal representative: Fan Zhiyong


Lessee：Xi'an  Baorun Industrial Development Co., Ltd.  (hereinafter referred as
Party B)
Registration address: Xi’an city Huoju Road number 7, East New Century Plaza
Legal representative: Gao Xincheng


Second article: The content of the lease
Party A provides Party B with the lease of the gas station located at Fangwei
Road North Section in Xi’an city. Such gas station covers an area of 13 mu and
the gas station includes 8 double pump computerized gas machines with total
reserves of 240 cubic meters, 4 oil storage tanks, 1,000 square meters of canopy
and 600 square meters of business area.


Third article: The term of the lease
 
1.
The term of the lease for the gas station is from June 1st 2009 to May 31, 2039.

 
2.
The contract becomes effective after both parties sign the contract. The lease
starts from the date when Party B takes over the gas station.



Fourth article: Rent and payment
 
1.
The annual rent for the gas station is six hundred thousand renminbi ( 600,000
RMB), the term of the lease is 30 years with a total of eighteen million
renminbi (18,000,000 RMB)

 
2.
After the agreement has been signed and five days after Party B takes over the
gas station, Party B should pay Party A 80% of the rent, with a total of
14,400,000 RMB. After all the formalities have been processed and transferred
such as refined oil business license and dangerous chemical certificate and
Party A does not have any remaining issues of tax and measurement，Party B shall
pay Party A the remaining 20% of the rent. Party A is responsible for all the
expenses in relation to the transfer procedure.



Fifth article: The transfer of leasehold
 
1.
After Party A has completed all the related procedures, both parties shall start
to transfer the leasehold and Party B accepts the leasehold as it and changes
the image of the packaging if needed.

 
2.
If there is any construction quality issue within one year, Party A is
responsible for repair and maintenance.



Sixth article: the title and ownership during the lease period
 
1.
During the lease period, all the usage interests belong to Party B.

 
2.
During Party B’s business operation, Party A is responsible for coordinating
with all neighbors and land owners and guarantees the normal supply of water and
electricity. Party B is responsible for the water and electricity costs.

 
3.
Party A promises that there is no pending lawsuit/disputes and collateral over
the gas station. Because of Party A causing the title dispute of the leasehold
and Party B unable to conduct business normally, Party A shall assume all
liabilities.

 
4.
Party B must operate the business by laws and is responsible for its own profit
and loss, pay the tax by laws and assume all its own debt and civil liabilities.


 

--------------------------------------------------------------------------------

 

 
5.
During the lease period, due to the title dispute of the gas station or
demolition, relocation or becoming the planning site by the authority, Party B
can not operate its business normally, Party A shall return all the rent for the
remaining period to Party B and assume all the actual loss of Party B.



Seventh article: The renovation of the gas station
During the lease period, when the performance of the leasehold does not meet the
requirement for normal usage, Party B can renovate the gas station if necessary
after obtaining the written consent from Party A and Party B shall assume all
the renovation cost. When the lease term is due and at the time of transfer, the
property equipments of the leasehold (the gas station) shall be in the normal
operation condition.


Eighth article: The addition of the equipment
Any addition of the equipment during the lease period by Party B shall belong to
Party B. When the lease term is due, Party B shall handle the equipment within
the deadline given by Party A.


Ninth article: Promises of both parties
 
1.
Party A shall assume all the taxes, liabilities, debts of the gas station
occurred before leasing to Party B and Party B assumes no responsibility.

 
2.
Party B shall assume all the liabilities occurred after the normal operation by
Party B and Party A assumes no responsibility.

 
3.
During the leasing period, due to the urban planning that cause demolition or
relocation of the gas station, Party A shall return Party B the rent for the
remaining year of the lease.



Tenth article: Default
If either party violates the contract and causes the contract to be unable to be
fulfilled, such party shall assume the default liability.
 
1.
Party A’s default: return all the rent paid by Party B and pay Party B 10% of
the rent as the default payment.

 
2.
Party B’s default: have no right for the rent payment and pay Party A 10% of the
rent as the default payment.

 
3.
If the gas station can not operate normally because of the dispute of the land
ownership, Party A shall assume all the actual loss of Party B during the close
down of the business. If the dispute of land ownership causes the lease contract
to be unable to be fulfilled， Party B has the right to terminate the contract
and does not assume any default liability. Party A shall return Party B the rent
for the remaining year of the lease.



Eleventh article: Termination of the contract
 
1.
In the event of force majeure causes the contract unable to be fulfilled.

 
2.
The change of the national polices causes the business to be unable to operate.

 
3.
If the contract is terminated in advance, Party A shall return Party B the rent
for the remaining year of the lease.



Twelfth article: The effectiveness of the contract
The contract becomes effective after both parties sign the contract.


Thirteenth article: Dispute and resolution
During the lease period, if the dispute occurs between both parties, both
parties shall try to resolve the dispute with friendly and equal negotiation.
When the dispute can not be resolved, they can submit the dispute to the
People’s court for resolution.


Fourteenth article: The contract contains two copies and each party has one copy
respectively.


Fifteenth article: For the matters that are not covered in this contract, both
parties shall negotiate and revise. The supplemental and revised agreement has
the same legal effect.


Lessor: Shanxi Fangwei Road Gas Station
 Legal representative: Fan Zhiyong

 
2

--------------------------------------------------------------------------------

 

Date: May 28th, 2009
Location: Xi’an city


Lessee：Xi'an  Baorun Industrial Development Co., Ltd.
Legal representative: Gao Xincheng

 
3

--------------------------------------------------------------------------------

 